Beaming, Y. C.
The present motion, which is made to dismiss the bill under rule SIS, necessarily assumes that all of the material averments of the bill are true.
The right of complainant to the reformation of his deed and of the deed made to his grantor, and of the deed made to his grantor’s grantor, as against all persons other than defendant Storrie, is not questioned. The deed from Mrs. Mullica to Mrs. Brandt conveyed, in equity, all that the parties mutually intended it to convey. In like manner the subsequent deeds to Mrs. Latham and to complainant conveyed all that the respective parties intended them to convey. Complainant is therefore the equitable owner of the entire lot which the respective parties referred to intended to convey. The heirs of Mrs. Mullica inherited only the rights of their ancestor.
The equitable estate of complainant in that part of the lot which is not covered by the terms of the description in his deed would necessarily be lost, by force of our recording statute, as against a subsequent bona fide purchaser not having notice thereof at the time of his purchase. But that statute affords no protection to a subsequent purchaser with notice. The notice contemplated by the recording statute'as sufficient to defeat its protection to a subsequent purchaser need not, in itself, apprise the purchaser of all the facts touching the outstanding title. When facts are brought to the knowledge of the person contemplating the purchase of the record title which are sufficient to appraise him of the existence of an outstanding claim of title, and a reasonable investigation of such facts would necessarily discover the existence of such outstanding title, the purchaser is put upon inquiry and charged with notice of the facts which a reasonably diligent inquiry would have ascertained. It is also well settled that the open, visible, notorious and exclusive possession of land by one who is not the record owner affords a notice to one who purchases the record title which puts such *470purchaser upon inquiry and charges him with a knowledge of such facts as a reasonably diligent inquiry would have ascertained. Diehl v. Page, 3 N. J. Eq. (2 Gr. Ch.) 143, 145; Van Keuren v. Central Railway Co., 38 N. J. Law (9 Vr.) 165, 167; Havens v. Bliss, 26 N. J. Eq. (11 C. E. Gr.) 363, 370; Johns v. Norris, 27 N. J. Eq. (12 C. E. Gr.) 485, 487; Wanner v. Sisson, 29 N. J. Eq. (2 Stew.) 141, 150; Cooke v. Watson, 30 N. J. Eq. (3 Stew.) 345, 352; Essex County Bank v. Harrison, 57 N. J. Eq. (12 Dick.) 91, 95; see, also, 2 Pom. Eq. Jur. §§ 614, 615; 2 Dev. Deeds §§ 760, 777.
The rule as stated in Allen v. Seckham, 11 Ch. Div. 790, 795; is: “Where a person purchases property where a visible state of things exists which could not legally exist without the property being subject to some burden, he is taken to have notice of the extent and nature of the burden.”
In the present case the bill not only avers that the land in question was “openly occupied, used and enjoyed” by complainant at the time of the purchase by defendant Storrie, but also that defendant Storrie knew that complainant was in possession and claimed to own the land. Under the circumstances stated defendant Storrie would have necessarily ascertained the nature and extent of complainant’s rights had an inquiry been made of complainant for that purpose. Defendant Storrie cannot, in consequence, be regarded as a purchaser without notice of complainant’s equitable estate.
The bill discloses no laches which should operate to defeat the relief sought by complainant. Complainant did not know of the mistake until after the purchase by defendant Storrie in the year 1906. His possession has continued since that time and no equities have intervened. Ruckman v. Cory, 129 U. S. 387.
I will advise an order denying the motion of defendant.